IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

 

R. Scott Guthrie
Complaint for a Civil Case

 

Plantiff,

Case No.
( mre the full name of each plaintiff who a piling (to be filled in by the Clerk’s Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

-against-

*SEE ATTACHED*

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

REQUEST FOR TRIAL BY JURY

 

 

 

 

 

 

Plaintiff requests trial by jury. “1 Yes No

 
- Against -

“The Kansas City Board of Police Commissioners” through its members: Nathan Garrett, Leland
Shurin, Don Wagner, Mark Tolbert and Quinton Lucas in their individual and official capacities.

(“The Board”)
City Police Officer Jamiene Wiggins

Kansas City Police Officer A. Patton
AW BLT

I. The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

The Defendant(s)

R. Scott Guthrie

 

230 Emanuel Cleaver Blvd. II, Apt. 1W

 

Kansas City - Jackson County

 

Missouri - 64112

 

816.674.8792

 

ScottGuthrie2001@Gmail.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or

a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address

City and County

Police Officer Jamiene Wiggins - Serial #5388

 

Police Officer - KC Police Department - Shoal Creek Div.

 

6801 NE Pleasant Valley Road

 

Kansas City- Jackosn

 

Missouri 64119

 

(816) 413-3400

 

 

Police Officer A. Patton - Serial #5704

 

Police Officer - KC Police Department - Central Patrol Div.

 

1200 Linwood Blvd.

 

Kansas City - Jackson

 

2
Defendant #3

“The Kansas City Board of Police Commissioners” through its members: Nathan Garrett, Leland
Shurin, Don Wagner, Mark Tolbert and Quinton Lucas in their individual and official capacities.
(“The Board”)

1125 Locust Street
Kansas City, Missouri 64106
II.

State and Zip Code Missouri 64109
Telephone Number (816) 234-5510

E-mail Address
(if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

 

 

 

Federal question

 

 

 

 

 

 

 

 

 

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

42 USC 1983 - Fourth Amendment - No Probable Cause for Stop

 

42 USC 1983 - 14 Amendment - Equal Protection - Age/race Discrimination

 

 

Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

 

 

 

Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) , iS acitizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff. )
B. The Defendant(s)

 

l, If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Zi If the defendant is a corporation

The defendant, (name) , 1S
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(Lf more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

Cc. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (exp/ain):

 

 

 

Ill. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

* What happened to you?
* What injuries did you suffer?

¢ Who was involved in what happened to you?
IV.

¢ How were the defendants involved in what happened to you?
¢ Where did the events you have described take place?
° When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

1. Plaintiff Scott Guthrie is a 58-year-old white male who is a resident of Kansas City, Jackson County,
State of Missouri.

2."The Board" - is responsible for providing police service to the residents of Kansas City, MO

as mandated by Missouri statute.

3. Defendants Wiggins and Patton are both police officers of the Kansas City, Missouri Police Department.
Defendants were both acting under color of law of state law and in the course and scope of their

employment as law enforcement officers for "The Board" at all times material.

 

 

**See attached additional page**

Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

I am seeking financial relief for multiple civil rights violations, intentional infliction of verbal, emotional
and physical abuse resulting in prolonged PTSD and diminished quality of life, work and wages at the

hands of Officers Wiggins and Patton of the Kansas City Police Department.

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

 

 

Yesly No

 

Do you claim actual damages for the acts alleged in your complaint?

 

 

Yesiv No

 

 

 

 

 

 

Do you claim punitive monetary damages?

 

 

Yes| No

 

 

 

 

 

 
10.

11.

12.

13:

14,

Civil Complaint Continued —

On or about November 15, 2014 Plaintiff dropped off a co-worker at the intersection of 45" and
Virginia at approximately 23:04.

A few minutes later, Plaintiff, while en route home, turned right from 44" street onto the Paseo.

A few minutes later, after Plaintiff made a second turn off the Paseo and onto Emmanuel Cleaver
Blvd., Plaintiff was stopped and ordered to pull over by Defendants Wiggins and Patton.

Defendants Wiggins and Patton stopped Plaintiff wrongfully and without probable cause. Although
Defendants claimed that Plaintiff had failed to use his turn signal when making the first
aforementioned turn (from 44" street onto the Paseo), a Kansas City Police Dash Cam Video would
subsequently belie that claim. (“I just wanted to see what he’s got.”)

Defendants Wiggins and Patton lacked probable cause to detain Plaintiff during the traffic stop and
subsequently admitted so on the aforementioned Kansas City Police Dash Cam Video.

The actions of the Defendant Officers were a result either of a lack of training and supervision or of a
de facto policy of failing to comply with Fourth Amendment standards on the part of “The Board”.

Defendants Wiggins and Patton went back inside their Patrol Car at 23:07 at which point they begin
13 minutes of dialogue harassing, mocking and berating Plaintiff as he experienced the torture of 20°
weather with his driver side window rolled down, suffering from thyroid disease wearing no coat,
while under threat of arrest for any movement, including rolling up his driver side window.

During the same 13 minutes in the Police Cruiser Defendant Wiggins and Defendant Patton made
clear their bias against “old” people, the 14" Amendment and the Equal Protection Clause and a
disregard for civil liberties in general: “It’s an old man”, “He’s a white guy”, “No you’re good, he’s
old”, “Was it an old person”, “I said put your hands on the wheel” and with raucous laughter mocked
Plaintiff by quoting his concern for his civil liberties; “Are my civil rights being violated here?”, “| was
ea

woo

laughing so bad | couldn’t hold it”, “The whole time I’m thinking ya, he’s really getting a ticket
can’t laugh like | want to”, “I was crackin up, but he couldn’t hear me because he had his passenger
window up”.

Defendants Wiggins and Patton violated Plaintiff's Fourth Amendment rights to be secure in his
person from unreasonable search and seizures.

Defendants Wiggins and Patton lacked probable cause to detain Plaintiff during the traffic stop, or in
the alternative, detained Plaintiff for an unreasonable amount of time, unnecessarily exposing
Plaintiff to extreme cold, in effect using excessive force in a punishment a gulag like torture
treatment. It’s clear by the smirks and grins on officers Wiggins and Patton and their expressions of
laughter as they walk away from the Plaintiff's vehicle that neither felt for nor was in fear for their
safety, making the Plaintiff's exposure to the elements and threats of arrest completely unnecessary
and excessive.

Defendants Wiggins and Patton knew, or should have known that they lacked probable cause to stop
and detain Plaintiff. The totality of the facts do not constitute probable cause to stop, threaten with
LS:

16.

Ty.

18.

19.

20.

21:

22.

23)

24,

25.

arrest, harass and torture Plaintiff Guthrie in the cold, and do not meet the ‘objective standards’ as
laid out by the Supreme Court in Graham v. Connor of Severity, Threat and Resistance.

Defendants Wiggins’ and Patton’s actions were objectively unreasonable.

Plaintiff has suffered extreme and severe emotional stress, PTSD and physical pain and injury as a
result of Defendants Wiggins’ and Patton” deliberate, cruel and malicious conduct in which they
seem to find humor and joy at the suffering of Plaintiff as he sat exposed to the elements for over 13
minutes.

Plaintiff has since been terrified to leave his residence as a result of the Defendants’ conduct and
now does so infrequently especially at night time.

Defendants Wiggins and Patton’s deprivation of Plaintiff's rights caused Plaintiff damages.

Defendants Wiggins and Patton acted willfully, knowingly and purposefully and/or with deliberate
difference to deprive Plaintiff of his Constitutional Rights. As a result of the nature of Defendant’s
conduct, Plaintiff is entitled to recover punitive damages against Defendants Wiggins and Patton.

The actions of the Defendants proximately caused damages to Plaintiff in loss of liberty,
embarrassment, humiliation, pain and suffering and mental and emotional distress, i.e. PTSD.

In practice, “The Board” has used its police officers to bully, harass and deprive citizens of their civil
liberties.

“The Board”, Defendants, has trained their officers and has implemented a policy of transforming
ordinary traffic stops into unnecessary use of force and torture, flouting constitutional requirements
related to private property and liberty interests.

Defendants’ actions intentionally and willfully deprived Plaintiff of his liberty interests without due
process of law and without recourse for the arbitrary, abusive, harassing and criminal conduct of
Defendants.

Defendants’ actions proximately caused damages to Plaintiff as previously alleged by point 16.

Plaintiff suffered damages, including but not limited to: emotional distress, pain and suffering and
ongoing PTSD and disconnect from daily functioning in work and society in general.
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

As a result of PTSD I have had a spotty work history and reduced wages. As a result of PTSD I have limited my

 

exposure to society in general and have suffered countless hours suffering in fear and diminished self-esteem as a

 

result of Officers Wiggins and Patton's willingness to find humor in my suffering.

 

¥, Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: Ausust!3 2919.

Signature of Plaintiff RQ Beholriw—

Printed Name of Plaintiff 2. Suter ( he—
